RECEIVED
UNITED STATES DISTRICT COURT

JUL 1 8 2019 WESTERN DISTRICT OF LOUISIANA
TONY A, MOORE, CLERK ALEXANDRIA DIVISION
WESTEAN DISTRICT OF LOQUISIAN,

ALEXANDRIA, LOUISIANA
STACE ADAM DeLEON, CIVIL ACTION NO. 1:19-CV-599-P
Plaintiff
VERSUS JUDGE DEE D. DRELL
LA DEPT. OF CORRECTIONS, MAGISTRATE JUDGE PEREZ-MONTES
ET AL.,
Defendants

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that the Motion for Temporary Restraining Order (Doc. 1) is

 

 

hereby DENIED.
to
THUS DONE AND SIGNED at Alexandria, Louisiana, this _/ / day of
jy baie , 2019.
_ \ nee _f)
DEE D. DRELL

UNITED STATES DISTRICT JUDGE
